SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

816
KA 11-01653
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

GEORGE L. STEWART, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered July 15, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fourth degree and criminal mischief in the
fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court